THE STATE OF SOUTH CAROLINA 

               In The Supreme Court 


D. R. Horton, Inc., Plaintiff,

v. 


Wescott Land Company, LLC, Defendant, 

_________

Thomas R. Hawkins and Wescott Land Company, LLC,
Petitioners,

v.

D. R. Horton, Inc., Respondent.

Appellate Case No. 2012-212895


             Appeal From Dorchester County 

     The Honorable James C. Williams, Jr., Circuit Court 

                          Judge



                 Opinion No. 27450 

 Submitted September 10, 2014 – Filed October 1, 2014 



            AFFIRMED AS MODIFIED AND 

                 VACATED IN PART 



M. Dawes Cooke, Jr. and Kenneth Michael Barfield, both
of Barnwell Whaley Patterson & Helms, LLC, of
Charleston, for Petitioners.

Charles E. Carpenter, Jr., of Carpenter Appeals & Trial
Support, LLC, of Columbia and Neil S. Haldrup, of Wall
             Templeton & Haldrup, PA, of Charleston, for
             Respondent.


PER CURIAM: This matter is before the Court by way of a petition for a writ of
certiorari to review the Court of Appeals' decision in D.R. Horton, Inc. v. Wescott
Land Co., 398 S.C. 528, 730 S.E.2d 340 (Ct. App. 2012). We deny the petition as
to petitioners' questions A and B. We grant the petition as to petitioners' question
C, dispense with further briefing, vacate a portion of the Court of Appeals' opinion,
and affirm the Court of Appeals' opinion as modified.

The trial court granted respondent's motion for summary judgment as to slander of
title based on the court's finding that the filing of a lis pendens is entitled to
absolute privilege. The Court of Appeals affirmed solely on this ground.
However, the trial court also found that even if the lis pendens at issue was not
entitled to absolute privilege, petitioners failed to establish any facts that would
satisfy any of the prima facie elements of slander of title. This ruling was not
challenged before the Court of Appeals and, therefore, is the law of the case. See
Transp. Ins. Co. & Flagstar Corp. v. S.C. Second Injury Fund, 389 S.C. 422, 699
S.E.2d 687 (2010) ("An unappealed ruling is the law of the case and requires
affirmance."). Accordingly, it was not necessary for the Court of Appeals to reach
the novel issue of whether a lis pendens that is filed but does not comply with the
time requirements of S.C. Code Ann. § 15-11-10 (2005), is entitled to absolute
privilege when alleging slander of title. We therefore vacate the portion of the
Court of Appeals' opinion regarding petitioners' slander of title claim and affirm
the trial court's grant of summary judgment as to the slander of title claim based on
the law of the case finding set forth above.

AFFIRMED AS MODIFIED AND VACATED IN PART.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.